UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6841



WILLIAM K. COWARD,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-226-HC-5-BO)


Submitted:   August 10, 2001                 Decided:   August 30, 2001


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William K. Coward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William K. Coward appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.*   See Coward v. United States, No. CA-01-226-

HC-5-BO (E.D.N.C. Apr. 18, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       We recently held in United States v. Angle, Nos. 96-4662,
96-4672, 99-4187, 2001 WL 732124 (4th Cir. June 29, 2001), at *3,
that no Apprendi error existed when the sentence for conspiring to
commit an offense that involved an unspecified quantity of drugs
was under twenty years. Coward received a 100 month sentence, less
than the twenty year maximum sentence.     Accordingly, he has no
Apprendi claim.


                                 2